Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoffrey Zelley on May 16, 2022.

The application has been amended as follows: 

	Cancel claim 26.

	Claim 25, line 1, delete ”which comprises utilizing” and insert “comprising contacting synthesis gas with”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed catalyst admixture requiring two different particles, one of which contains an aluminosilicate of specified SAR molar ratio, a binder material and copper, and the second particle comprises copper oxide, zinc oxide and aluminum oxide.
The composition claims having been found allowable, claims 22-26 are hereby rejoined and the restriction requirement of November 30, 2021 is withdrawn.  These claims have been examined for patentability and features of the disposition thereof are set forth in the herein above examiner’s amendment.
The obviousness-type double parenting rejection has been obviated by the filing 
of a terminal disclaimer on May 6, 2022, which is proper and has been accepted.
The amendment to the claims filed on May 6, 2022 has additionally overcome the rejections under the second paragraph of 35 USC 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732